Fourth Court of Appeals
                                 San Antonio, Texas
                                      March 26, 2019

                                    No. 04-18-00769-CV

  Alberto ORTIZ, Trustee of the Rolando Rafael Saenz Trust and as Limited Partner of Las
Blancas Minerals, L.P., and Rolando Rafael Saenz, as Limited Partner of Las Blancas Minerals,
                                            L.P.,
                                        Appellants

                                             v.

  LAS BLANCAS MINERALS L.P., Pedro I. Saenz Jr., Maria Graciela Saenz Martinez, San
   Pedro Minerals, L.P., Saenz Management Co., L.L.C., and Las Blancas Investments, L.P.,
                                       Appellees

                 From the 341st Judicial District Court, Webb County, Texas
                            Trial Court No. 2015CVQ002991D3
                    Honorable Rebecca Ramirez Palomo, Judge Presiding

                                       ORDER
        Appellant has provided proof of payment for the reporter’s record. We order the court
reporter, Ana L. Alcantar, to file the reporter’s record by April 25, 2019.



                                                  _________________________________
                                                  Luz Elena D. Chapa, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 26th day of March, 2019.



                                                  ___________________________________
                                                  KEITH E. HOTTLE,
                                                  Clerk of Court